Exhibit 10.1

NOTE PURCHASE AGREEMENT

VALENS OFFSHORE SPV II, CORP.

and

BIOVEST INTERNATIONAL, INC.

Dated: December 10, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page

1.

   Agreement to Sell and Purchase    1

2.

   Fees    1

3.

   Closing, Delivery and Payment    2    3.1    Closing    2    3.2    Delivery
   2

4.

   Representations and Warranties of the Company    2    4.1    Organization,
Good Standing and Qualification    2    4.2    Subsidiaries    3    4.3   
Capitalization; Voting Rights    3    4.4    Authorization; Binding Obligations
   4    4.5    Liabilities    5    4.6    Agreements; Action    5    4.7   
Obligations to Related Parties    6    4.8    Changes    7    4.9    Title to
Properties and Assets; Liens, Etc    8    4.10    Intellectual Property    9   
4.11    Compliance with Other Instruments    9    4.12    Litigation    10   
4.13    Tax Returns and Payments    10    4.14    Employees    10    4.15   
Registration Rights and Voting Rights    11    4.16    Compliance with Laws;
Permits    11    4.17    Environmental and Safety Laws    11    4.18    Valid
Offering    12    4.19    Full Disclosure    12    4.20    Insurance    12   
4.21    SEC Reports    12    4.22    Listing    13    4.23    No Integrated
Offering    13    4.24    Stop Transfer    13    4.25    Patriot Act    13   
4.26    ERISA    14

5.

   Representations and Warranties of the Purchaser    14    5.1   
Incorporation; No Shorting    14    5.2    Requisite Power and Authority    14
   5.3    Investment Representations    15    5.4    The Purchaser Bears
Economic Risk    15    5.5    Acquisition for Own Account    15    5.6    The
Purchaser Can Protect Its Interest    15    5.7    Accredited Investor    15

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page 6.    Covenants of the Company    15    6.1    Listing    15   
6.2    Market Regulations    16    6.3    Reporting Requirements    16    6.4   
Use of Funds    17    6.5    Access to Facilities    17    6.6    Taxes    18   
6.7    Insurance    18    6.8    Intellectual Property    19    6.9   
Properties    19    6.10    Confidentiality    19    6.11    Required Approvals
   19    6.12    Opinion    22    6.13    Margin Stock    22 7.    Covenants of
the Purchaser    22    7.1    Confidentiality    22    7.2    Non-Public
Information    22    7.3    Limitation on Acquisition of Common Stock of the
Company    22 8.    Covenants of the Company and the Purchaser Regarding
Indemnification    23    8.1    Company Indemnification    23    8.2   
Purchaser’s Indemnification    23 9.    Intentionally Omitted    23 10.   
Intentionally Omitted    23 11.    Miscellaneous    23    11.1    Governing Law,
Jurisdiction and Waiver of Jury Trial    23    11.2    Severability    24   
11.3    Survival    25    11.4    Successors    25    11.5    Entire Agreement;
Maximum Interest    25    11.6    Amendment and Waiver    25    11.7    Delays
or Omissions    25    11.8    Notices    26    11.9    Attorneys’ Fees    27   
11.10    Titles and Subtitles    27    11.11    Facsimile Signatures;
Counterparts    27    11.12    Broker’s Fees    27    11.13    Construction   
27

 

ii



--------------------------------------------------------------------------------

LIST OF EXHIBITS

Form of Secured Promissory Note

   Exhibit A

Form of Escrow Agreement

   Exhibit B LIST OF SCHEDULES

Subsidiary

   Schedule 4.2

Capital Stock of Company and Subsidiary

   Schedule 4.3

Agreements

   Schedule 4.6

Obligations to Related Parties

   Schedule 4.7

Title; liens

   Schedule 4.9

Litigation

   Schedule 4.12

Tax Returns and Payments

   Schedule 4.13

Employees

   Schedule 4.14

Registration Rights; Voting Rights

   Schedule 4.15

Environmental and Safety Laws

   Schedule 4.17

SEC Reports

   Schedule 4.21

Indebtedness

   Schedule 6.11(I)(e)

Broker’s Fees

   Schedule 11.12

 

iii



--------------------------------------------------------------------------------

NOTE PURCHASE AGREEMENT

THIS NOTE PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
December 10, 2007, by and between BIOVEST INTERNATIONAL, INC., a Delaware
corporation (the “Company”), and VALENS OFFSHORE SPV II, CORP., a Delaware
corporation (the “Purchaser”).

RECITALS

WHEREAS, the Company has authorized the sale to the Purchaser of a Secured
Promissory Note in the aggregate principal amount of Three Million Six Hundred
Thousand and 00/100 Dollars ($3,600,000) in the form of Exhibit A hereto (as
amended, modified and/or supplemented from time to time, the “Note”);

WHEREAS, the Purchaser desires to purchase the Note on the terms and conditions
set forth herein; and

WHEREAS, the Company desires to issue and sell the Note to the Purchaser on the
terms and conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1. Agreement to Sell and Purchase. Pursuant to the terms and conditions set
forth in this Agreement, on the Closing Date (as defined in Section 3), the
Company shall sell to the Purchaser, and the Purchaser shall purchase from the
Company, the Note. The sale of the Note on the Closing Date shall be known as
the “Offering.” The Note will mature on the Maturity Date (as defined in the
Note). The Note is sometimes referred to herein as the “Securities.”

2. Fees. On the Closing Date, the Company shall pay (i) to Valens Capital
Management, LLC, the investment manager of the Purchaser (“VCM”), a
non-refundable payment in an amount equal to $54,000, plus reasonable expenses
(including legal fees and expenses) incurred in connection with the entering
into of this Agreement and the Related Agreements and expenses incurred in
connection with each of VCM and/or Purchaser’s due diligence review of the
Company and all other related matters; (ii) to the Purchaser, a non-refundable
payment in an amount equal to $36,000 and (iii) to the Purchaser, an advance
prepayment discount deposit equal to $36,000. Each of the foregoing payments in
clauses (i) and (ii) above shall be deemed fully earned on the Closing Date and
shall not be subject to rebate or proration for any reason except as otherwise
provided in the Note. The payments set forth in clause (i) (net of any deposits
previously paid by the Company) and clause (ii) and (iii) above, shall be paid
at closing out of funds held pursuant to the Escrow Agreement (as defined below)
and a disbursement letter (the “Disbursement Letter”).

 



--------------------------------------------------------------------------------

3. Closing, Delivery and Payment.

3.1 Closing. Subject to the terms and conditions herein, the closing of the
transactions contemplated hereby (the “Closing”), shall take place on the date
hereof, at such time or place as the Company and the Purchaser may mutually
agree (such date is hereinafter referred to as the “Closing Date”).

3.2 Delivery. Pursuant to the Escrow Agreement, at the Closing on the Closing
Date, the Company will deliver to the Purchaser, among other things, the Note
and the Purchaser will deliver to the Company, among other things, the amounts
set forth in the Disbursement Letter by certified funds or wire transfer and
disbursed in accordance with the terms set forth in the Note. The Company hereby
acknowledges and agrees that Purchaser’s obligation to purchase the Note from
the Company on the Closing Date shall be contingent upon the satisfaction (or
waiver by the Purchaser in its sole discretion) of the items and matters set
forth in the closing checklist provided by the Purchaser to the Company on or
prior to the Closing Date.

4. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Purchaser as follows

4.1 Organization, Good Standing and Qualification. Each of the Company and each
of its Subsidiaries is a corporation, partnership or limited liability company,
as the case may be, duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization. Each of the Company and each of
its Subsidiaries has the corporate, limited liability company or partnership, as
the case may be, power and authority to own and operate its properties and
assets and, insofar as it is or shall be a party thereto, to (1) execute and
deliver (i) this Agreement, (ii) the Note, (iii) the Guaranty dated as of the
date hereof made by the Company’s Subsidiaries (as defined in Section 4.2) in
favor of the Purchaser, Valens U.S. SPV I, LLC (“Valens US” together with the
Purchaser, the “Valens Purchasers”) and LV Administrative Services, Inc, as
agent for the Valens Purchasers (the “Agent”) (as amended, modified and/or
supplemented from time to time, the “Affiliate Guaranty”), (iv) the Limited
Guaranty dated as of the date hereof made by Frank E. O’Donnell, Jr. MD
(“O’Donnell”) in favor of the Agent and the Valens Purchasers (as amended,
modified and/or supplemented from time to time, the “O’Donnell Guaranty”, and
together with the Affiliate Guaranty, the “Guaranties” and each a “Guaranty”),
(v) the Master Security Agreement dated as of the date hereof among the Company,
its Subsidiaries and the Agent (as amended, modified and/or supplemented from
time to time, the “Master Security Agreement”), (vi) the Intellectual Property
Security Agreement dated as of the date hereof between the Company and the Agent
(as amended, modified and/or supplemented from time to time, the “Company IP
Security Agreement”), (vii) the Intellectual Property Security Agreement dated
as of the date hereof between O’Donnell and the Agent (as amended, modified
and/or supplemented from time to time, the “O’Donnell IP Security Agreement”,
and together with the Company IP Security Agreement, the “IP Security
Agreements” and each an “IP Security Agreement”), (viii) the Stock Pledge
Agreement dated as of the date hereof between the Company and the Agent (as
amended, modified and/or supplemented from time to time, the “Pledge Agreement”,
and collectively with the Master Security Agreement, the IP Security Agreements
and each other security agreement, mortgage, pledge and other similar agreements
which are executed by the Company or any of its Subsidiaries in favor of the
Agent and/or the

 

2



--------------------------------------------------------------------------------

Purchaser, collectively, the “Security Documents”), (ix) the Restricted Account
Agreement dated as of the date hereof among the Company, the Agent and North
Fork Bank (as amended, modified and/or supplemented from time to time, the
“Restricted Account Agreement”), (x) the Restricted Account Side Letter dated as
of the date hereof between the Company and the Agent (as amended, modified
and/or supplemented from time to time, the “Restricted Account Side Letter”),
(xi) the Royalty Agreement dated as of the date hereof between the Company and
the Purchaser (as amended, modified and/or supplemented from time to time, the
“Royalty Agreement”), (xii) the side letter agreement dated the date hereof by
and between the Company, the Valens Purchasers, Laurus Master Fund, Ltd.
(“Laurus”) and Valens Offshore SPV I, Ltd. (“Valens Offshore”) (as amended,
modified and/or supplemented from time to time, the “Side Letter Agreement”)
pursuant to which the Company agrees to prepay certain principal and interest
amounts with respect to the indebtedness owing by the Company to the Valens
Purchasers, Laurus and Valens Offshore, (xiii) the Funds Escrow Agreement dated
as of the date hereof among the Company, the Purchaser and the escrow agent
referred to therein, substantially in the form of Exhibit B hereto (as amended,
modified and/or supplemented from time to time, the “Escrow Agreement”), and
(xiv) all other documents, instruments and agreements entered into in connection
with the transactions contemplated hereby and thereby (the preceding clauses
(ii) through (xiv), collectively, the “Related Agreements”); (2) issue and sell
the Note; and (3) carry out the provisions of this Agreement and the Related
Agreements and to carry on its business as presently conducted. Each of the
Company and each of its Subsidiaries is duly qualified and is authorized to do
business and is in good standing as a foreign corporation, partnership or
limited liability company, as the case may be, in all jurisdictions in which the
nature or location of its activities and of its properties (both owned and
leased) makes such qualification necessary, except for those jurisdictions in
which failure to do so has not, or could not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the business,
assets, liabilities, condition (financial or otherwise), properties, operations
or prospects of the Company and its Subsidiaries, taken individually and as a
whole (a “Material Adverse Effect”).

4.2 Subsidiaries. Each direct and indirect Subsidiary of the Company, the direct
owner of such Subsidiary and its percentage ownership thereof, is set forth on
Schedule 4.2. For the purpose of this Agreement, (x) a “Subsidiary” of any
person or entity means (i) a corporation or other entity whose shares of stock
or other ownership interests having ordinary voting power (other than stock or
other ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the directors of such corporation, or other
persons or entities performing similar functions for such person or entity, are
owned, directly or indirectly, by such person or entity or (ii) a corporation or
other entity in which such person or entity owns, directly or indirectly, more
than 50% of the equity interests at such time and (y) a “Credit Party” means,
the Company and each direct or indirect Subsidiary of the Company to the extent
party to any Security Document required by the Purchaser to grant to the
Purchaser a first priority perfected security interest in substantially all of
such Subsidiary’s assets to secure the Obligations (as defined in each Security
Document).

4.3 Capitalization; Voting Rights.

(a) The authorized capital stock of the Company, as of the date hereof consists
of 350,000,000 shares, of which 300,000,000 are shares of Common Stock, par

 

3



--------------------------------------------------------------------------------

value $0.01 per share, 80,390,663 shares of which are issued and outstanding,
and 50,000,000 are shares of preferred stock, par value $0.01 per share of which
no shares of preferred stock are issued and outstanding. The authorized, issued
and outstanding capital stock of each Subsidiary of the Company is set forth on
Schedule 4.3.

(b) Except as disclosed on Schedule 4.3, other than: (i) the shares reserved for
issuance under the Company’s stock option plans; and (ii) shares which may be
granted pursuant to this Agreement and the Related Agreements, there are no
outstanding options, warrants, rights (including conversion or preemptive rights
and rights of first refusal), proxy or stockholder agreements, or arrangements
or agreements of any kind for the purchase or acquisition from the Company of
any of its securities. Except as disclosed on Schedule 4.3, neither the offer,
issuance or sale of the Note, nor the consummation of any transaction
contemplated hereby will result in a change in the price or number of any
securities of the Company outstanding, under anti-dilution or other similar
provisions contained in or affecting any such securities.

(c) All issued and outstanding shares of the Company’s Common Stock: (i) have
been duly authorized and validly issued and are fully paid and nonassessable;
and (ii) were issued in compliance with all applicable state and federal laws
concerning the issuance of securities.

(d) The rights, preferences, privileges and restrictions of the shares of the
Common Stock are as stated in the Company’s Certificate of Incorporation (the
“Charter”). When issued in compliance with the provisions of this Agreement and
the Company’s Charter, the Securities will be validly issued, fully paid and
nonassessable, and will be free of any liens or encumbrances; provided, however,
that the Securities may be subject to restrictions on transfer under state
and/or federal securities laws as set forth herein or as otherwise required by
such laws at the time a transfer is proposed.

4.4 Authorization; Binding Obligations. All corporate, partnership or limited
liability company, as the case may be, action on the part of the Company and
each of its Subsidiaries (including their respective officers and directors)
necessary for the authorization of this Agreement and the Related Agreements,
the performance of all obligations of the Company and its Subsidiaries hereunder
and under the other Related Agreements at the Closing and, the authorization,
sale, issuance and delivery of the Note has been taken or will be taken prior to
the Closing. This Agreement and the Related Agreements, when executed and
delivered and to the extent it is a party thereto, will be valid and binding
obligations of each of the Company and each of its Subsidiaries, enforceable
against each such person or entity in accordance with their terms, except:

(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws of general application affecting enforcement of creditors’ rights;
and

(b) general principles of equity that restrict the availability of equitable or
legal remedies.

 

4



--------------------------------------------------------------------------------

The sale of the Note is not and will not be subject to any preemptive rights or
rights of first refusal that have not been properly waived or complied with.

4.5 Liabilities. Neither the Company nor any of its Subsidiaries has any
liabilities, except current liabilities incurred in the ordinary course of
business and liabilities disclosed in any of the Company’s filings under the
Securities Exchange Act of 1934 (“Exchange Act”) made prior to the date of this
Agreement (collectively, the “Exchange Act Filings”), copies of which have been
provided to the Purchaser.

4.6 Agreements; Action. Except (i) as set forth on Schedule 4.6, or (ii) as
disclosed in any Exchange Act Filings:

(a) there are no agreements, understandings, instruments, contracts, proposed
transactions, judgments, orders, writs or decrees to which the Company or any of
its Subsidiaries is a party or by which it is bound which may involve:
(i) obligations (contingent or otherwise) of, or payments to, the Company or any
of its Subsidiaries in excess of $50,000 (other than obligations of, or payments
to, the Company or any of its Subsidiaries arising from purchase or sale
agreements entered into in the ordinary course of business); or (ii) the
transfer or license of any patent, copyright, trade secret or other proprietary
right to or from the Company or any of its Subsidiaries (other than licenses
arising from the purchase of “off the shelf” or other standard products); or
(iii) provisions restricting the development, manufacture or distribution of the
Company’s or any of its Subsidiaries products or services; or
(iv) indemnification by the Company or any of its Subsidiaries with respect to
infringements of proprietary rights.

(b) Since June 30, 2007 (the “Balance Sheet Date”), neither the Company nor any
of its Subsidiaries has, except in the ordinary course of business: (i) declared
or paid any dividends, or authorized or made any distribution upon or with
respect to any class or series of its capital stock; (ii) incurred any
indebtedness for money borrowed or any other liabilities (other than ordinary
course obligations) individually in excess of $50,000 or, in the case of
indebtedness and/or liabilities individually less than $50,000, in excess of
$100,000 in the aggregate; (iii) made any loans or advances to any person or
entity not in excess, individually or in the aggregate, of $100,000, other than
ordinary course advances for travel expenses; or (iv) sold, exchanged or
otherwise disposed of any of its assets or rights, other than the sale of its
inventory in the ordinary course of business.

(c) For the purposes of subsections (a) and (b) above, all indebtedness,
liabilities, agreements, understandings, instruments, contracts and proposed
transactions involving the same person or entity (including persons or entities
the Company or any Subsidiary of the Company has reason to believe are
affiliated therewith) shall be aggregated for the purpose of meeting the
individual minimum dollar amounts of such subsections.

(d) The Company maintains disclosure controls and procedures (“Disclosure
Controls”) designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized, and reported, within the time periods specified
in the rules and forms of the Securities and Exchange Commission (“SEC”).

 

5



--------------------------------------------------------------------------------

(e) The Company makes and keep books, records, and accounts, that, in reasonable
detail, accurately and fairly reflect the transactions and dispositions of the
Company’s assets. The Company maintains internal control over financial
reporting (“Financial Reporting Controls”) designed by, or under the supervision
of, the Company’s principal executive and principal financial officers, and
effected by the Company’s board of directors, management, and other personnel,
to provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with generally accepted accounting principles (“GAAP”) as implemented by the SEC
for reporting companies, including that:

(i) transactions are executed in accordance with management’s general or
specific authorization;

(ii) unauthorized acquisition, use, or disposition of the Company’s assets that
could have a material effect on the financial statements are prevented or timely
detected;

(iii) transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP, and that the Company’s receipts and
expenditures are being made only in accordance with authorizations of the
Company’s management and board of directors;

(iv) transactions are recorded as necessary to maintain accountability for
assets; and

(v) the recorded accountability for assets is compared with the existing assets
at reasonable intervals, and appropriate action is taken with respect to any
differences.

(f) There is no weakness in any of the Company’s Disclosure Controls or
Financial Reporting Controls that is required to be disclosed in any of the
Exchange Act Filings, except as so disclosed.

4.7 Obligations to Related Parties. Except as set forth on Schedule 4.7, there
are no obligations of the Company or any of its Subsidiaries to officers,
directors, stockholders or employees of the Company or any of its Subsidiaries
other than:

(a) for payment of salary for services rendered and for bonus payments;

(b) reimbursement for reasonable expenses incurred on behalf of the Company and
its Subsidiaries;

(c) for other standard employee benefits made generally available to all
employees (including stock option agreements outstanding under any stock option
plan approved by the Board of Directors of the Company and each Subsidiary of
the Company, as applicable); and

 

6



--------------------------------------------------------------------------------

(d) obligations listed in the Company’s and each of its Subsidiary’s financial
statements or disclosed in any of the Company’s Exchange Act Filings.

Except as described above or set forth on Schedule 4.7, none of the officers,
directors or, to the best of the Company’s knowledge, key employees or
stockholders of the Company or any of its Subsidiaries or any members of their
immediate families, are indebted to the Company or any of its Subsidiaries,
individually or in the aggregate, in excess of $50,000 or have any direct or
indirect ownership interest in any firm or corporation with which the Company or
any of its Subsidiaries is affiliated or with which the Company or any of its
Subsidiaries has a business relationship, or any firm or corporation which
competes with the Company or any of its Subsidiaries, other than passive
investments in publicly traded companies (representing less than one percent
(1%) of such company) which may compete with the Company or any of its
Subsidiaries. Except as described above, no officer, director or stockholder of
the Company or any of its Subsidiaries, or any member of their immediate
families, is, directly or indirectly, interested in any material contract with
the Company or any of its Subsidiaries and no agreements, understandings or
proposed transactions are contemplated between the Company or any of its
Subsidiaries and any such person. Except as set forth on Schedule 4.7, neither
the Company nor any of its Subsidiaries is a guarantor or indemnitor of any
indebtedness of any other person or entity.

4.8 Changes. Since the Balance Sheet Date, except as disclosed in any Exchange
Act Filing or in any Schedule to this Agreement or to any of the Related
Agreements, there has not been:

(a) except for additional loan disbursements by Accentia Pharmaceuticals, Inc.,
a Florida corporation (the “Parent”), to the Company under those certain demand
notes issued by the Company to the Parent (the “Parent Disbursements”), any
change in the business, assets, liabilities, condition (financial or otherwise),
properties, operations or prospects of the Company or any of its Subsidiaries,
which individually or in the aggregate has had, or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect;

(b) any resignation or termination of any officer, key employee or group of
employees of the Company or any of its Subsidiaries;

(c) except for the Parent Disbursements, any material change, except in the
ordinary course of business, in the contingent obligations of the Company or any
of its Subsidiaries by way of guaranty, endorsement, indemnity, warranty or
otherwise;

(d) any damage, destruction or loss, whether or not covered by insurance, which
has had, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect;

(e) any waiver by the Company or any of its Subsidiaries of a valuable right or
of a material debt owed to it;

 

7



--------------------------------------------------------------------------------

(f) any direct or indirect loans made by the Company or any of its Subsidiaries
to any stockholder, employee, officer or director of the Company or any of its
Subsidiaries, other than advances made in the ordinary course of business;

(g) any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder of the Company or any of its
Subsidiaries;

(h) any declaration or payment of any dividend or other distribution of the
assets of the Company or any of its Subsidiaries;

(i) any labor organization activity related to the Company or any of its
Subsidiaries;

(j) any debt, obligation or liability incurred, assumed or guaranteed by the
Company or any of its Subsidiaries, except for (i) the Parent Disbursements, and
(ii) those immaterial amounts and for current liabilities incurred in the
ordinary course of business;

(k) any sale, assignment or transfer of any patents, trademarks, copyrights,
trade secrets or other intangible assets owned by the Company or any of its
Subsidiaries;

(l) any change in any material agreement to which the Company or any of its
Subsidiaries is a party or by which either the Company or any of its
Subsidiaries is bound which either individually or in the aggregate has had, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;

(m) any other event or condition of any character that, either individually or
in the aggregate, has had, or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect; or

(n) any arrangement or commitment by the Company or any of its Subsidiaries to
do any of the acts described in subsection (a) through (m) above.

4.9 Title to Properties and Assets; Liens, Etc. Except as set forth on
Schedule 4.9, each of the Company and each of its Subsidiaries has good and
marketable title to its properties and assets, and good title to its leasehold
interests, in each case subject to no mortgage, pledge, lien, lease, encumbrance
or charge, other than:

(a) those resulting from taxes which have not yet become delinquent;

(b) minor liens and encumbrances which do not materially detract from the value
of the property subject thereto or materially impair the operations of the
Company or any of its Subsidiaries, so long as in each such case, such liens and
encumbrances have no effect on the lien priority of the Purchaser in such
property; and

(c) those that have otherwise arisen in the ordinary course of business, so long
as they have no effect on the lien priority of the Purchaser therein.

 

8



--------------------------------------------------------------------------------

All facilities, machinery, equipment, fixtures, vehicles and other properties
owned, leased or used by the Company and its Subsidiaries are in good operating
condition and repair and are reasonably fit and usable for the purposes for
which they are being used. Except as set forth on Schedule 4.9, the Company and
its Subsidiaries are in compliance with all material terms of each lease to
which it is a party or is otherwise bound.

4.10 Intellectual Property.

(a) Each of the Company and each of its Subsidiaries owns or possesses
sufficient legal rights to all patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, information and other proprietary rights
and processes necessary for its business as now conducted and, to the Company’s
knowledge, as presently proposed to be conducted (the “Intellectual Property”),
without any known infringement of the rights of others. There are no outstanding
options, licenses or agreements of any kind relating to the foregoing
proprietary rights, nor is the Company or any of its Subsidiaries bound by or a
party to any options, licenses or agreements of any kind with respect to the
patents, trademarks, service marks, trade names, copyrights, trade secrets,
licenses, information and other proprietary rights and processes of any other
person or entity other than such licenses or agreements arising from the
purchase of “off the shelf” or standard products.

(b) Neither the Company nor any of its Subsidiaries has received any
communications alleging that the Company or any of its Subsidiaries has violated
any of the patents, trademarks, service marks, trade names, copyrights or trade
secrets or other proprietary rights of any other person or entity, nor is the
Company or any of its Subsidiaries aware of any basis therefor.

(c) The Company does not believe it is or will be necessary to utilize any
inventions, trade secrets or proprietary information of any of its employees
made prior to their employment by the Company or any of its Subsidiaries, except
for inventions, trade secrets or proprietary information that have been
rightfully assigned to the Company or any of its Subsidiaries.

4.11 Compliance with Other Instruments. Neither the Company nor any of its
Subsidiaries is in violation or default of (x) any term of its Charter or
Bylaws, or (y) any provision of any indebtedness, mortgage, indenture, contract,
agreement or instrument to which it is party or by which it is bound or of any
judgment, decree, order or writ, which violation or default, in the case of this
clause (y), has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. The execution,
delivery and performance of and compliance with this Agreement and the Related
Agreements to which it is a party, and the issuance and sale of the Note by the
Company and the other Securities, if any, by the Company each pursuant hereto
and thereto, will not, with or without the passage of time or giving of notice,
result in any such material violation, or be in conflict with or constitute a
default under any such term or provision, or result in the creation of any
mortgage, pledge, lien, encumbrance or charge upon any of the properties or
assets of the Company or any of its Subsidiaries or the suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to the Company, its business or operations or any of its
assets or properties.

 

9



--------------------------------------------------------------------------------

4.12 Litigation. Except as set forth on Schedule 4.12 hereto, there is no
action, suit, proceeding or investigation pending or, to the Company’s
knowledge, currently threatened against the Company or any of its Subsidiaries
that prevents the Company or any of its Subsidiaries from entering into this
Agreement or the other Related Agreements, or from consummating the transactions
contemplated hereby or thereby, or which has had, or could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect or any change in the current equity ownership of the Company or any of
its Subsidiaries, nor is the Company aware that there is any basis to assert any
of the foregoing. Neither the Company nor any of its Subsidiaries is a party to
or subject to the provisions of any order, writ, injunction, judgment or decree
of any court or government agency or instrumentality. There is no action, suit,
proceeding or investigation by the Company or any of its Subsidiaries currently
pending or which the Company or any of its Subsidiaries intends to initiate.

4.13 Tax Returns and Payments. Each of the Company and each of its Subsidiaries
has timely filed all tax returns (federal, state and local) required to be filed
by it. All taxes shown to be due and payable on such returns, any assessments
imposed, and all other taxes due and payable by the Company or any of its
Subsidiaries on or before the Closing, have been paid or will be paid prior to
the time they become delinquent. Except as set forth on Schedule 4.13, neither
the Company nor any of its Subsidiaries has been advised:

(a) that any of its returns, federal, state or other, have been or are being
audited as of the date hereof; or

(b) of any adjustment, deficiency, assessment or court decision in respect of
its federal, state or other taxes.

The Company has no knowledge of any liability for any tax to be imposed upon its
properties or assets as of the date of this Agreement that is not adequately
provided for.

4.14 Employees. Except as set forth on Schedule 4.14, neither the Company nor
any of its Subsidiaries has any collective bargaining agreements with any of its
employees. There is no labor union organizing activity pending or, to the
Company’s knowledge, threatened with respect to the Company or any of its
Subsidiaries. Except as disclosed in the Exchange Act Filings or on Schedule
4.14, neither the Company nor any of its Subsidiaries is a party to or bound by
any currently effective employment contract, deferred compensation arrangement,
bonus plan, incentive plan, profit sharing plan, retirement agreement or other
employee compensation plan or agreement. To the Company’s knowledge, no employee
of the Company or any of its Subsidiaries, nor any consultant with whom the
Company or any of its Subsidiaries has contracted, is in violation of any term
of any employment contract, proprietary information agreement or any other
agreement relating to the right of any such individual to be employed by, or to
contract with, the Company or any of its Subsidiaries because of the nature of
the business to be conducted by the Company or any of its Subsidiaries; and to
the Company’s knowledge the continued employment by the Company and its
Subsidiaries of their present employees, and the performance of the Company’s
and its Subsidiaries’ contracts with its independent contractors,

 

10



--------------------------------------------------------------------------------

will not result in any such violation. Neither the Company nor any of its
Subsidiaries is aware that any of its employees is obligated under any contract
(including licenses, covenants or commitments of any nature) or other agreement,
or subject to any judgment, decree or order of any court or administrative
agency that would interfere with their duties to the Company or any of its
Subsidiaries. Neither the Company nor any of its Subsidiaries has received any
notice alleging that any such violation has occurred. Except for employees who
have a current effective employment agreement with the Company or any of its
Subsidiaries, no employee of the Company or any of its Subsidiaries has been
granted the right to continued employment by the Company or any of its
Subsidiaries or to any material compensation following termination of employment
with the Company or any of its Subsidiaries. Except as set forth on Schedule
4.14, the Company is not aware that any officer, key employee or group of
employees intends to terminate his, her or their employment with the Company or
any of its Subsidiaries, nor does the Company or any of its Subsidiaries have a
present intention to terminate the employment of any officer, key employee or
group of employees.

4.15 Registration Rights and Voting Rights. Except as set forth on Schedule 4.15
and except as disclosed in Exchange Act Filings, neither the Company nor any of
its Subsidiaries is presently under any obligation, and neither the Company nor
any of its Subsidiaries has granted any rights, to register any of the Company’s
or its Subsidiaries’ presently outstanding securities or any of its securities
that may hereafter be issued. Except as set forth on Schedule 4.15 and except as
disclosed in Exchange Act Filings, to the Company’s knowledge, no stockholder of
the Company or any of its Subsidiaries has entered into any agreement with
respect to the voting of equity securities of the Company or any of its
Subsidiaries.

4.16 Compliance with Laws; Permits. Neither the Company nor any of its
Subsidiaries is in violation of any provision of the Sarbanes-Oxley Act of 2002
or any SEC related regulation or rule or any rule of the Principal Market (as
hereafter defined) promulgated thereunder or any other applicable statute, rule,
regulation, order or restriction of any domestic or foreign government or any
instrumentality or agency thereof in respect of the conduct of its business or
the ownership of its properties which has had, or could reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect. No
governmental orders, permissions, consents, approvals or authorizations are
required to be obtained and no registrations or declarations are required to be
filed in connection with the execution and delivery of this Agreement or any
other Related Agreement and the issuance of any of the Securities, except such
as have been duly and validly obtained or filed, or with respect to any filings
that must be made after the Closing, as will be filed in a timely manner. Each
of the Company and its Subsidiaries has all material franchises, permits,
licenses and any similar authority necessary for the conduct of its business as
now being conducted by it, the lack of which could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

4.17 Environmental and Safety Laws. Neither the Company nor any of its
Subsidiaries is in violation of any applicable statute, law or regulation
relating to the environment or occupational health and safety, and to its
knowledge, no material expenditures are or will be required in order to comply
with any such existing statute, law or regulation. Except as set forth on
Schedule 4.17, no Hazardous Materials (as defined below) are used or have been
used, stored, or disposed of by the Company or any of its Subsidiaries or, to
the

 

11



--------------------------------------------------------------------------------

Company’s knowledge, by any other person or entity on any property owned, leased
or used by the Company or any of its Subsidiaries. For the purposes of the
preceding sentence, “Hazardous Materials” shall mean:

(a) materials which are listed or otherwise defined as “hazardous” or “toxic”
under any applicable local, state, federal and/or foreign laws and regulations
that govern the existence and/or remedy of contamination on property, the
protection of the environment from contamination, the control of hazardous
wastes, or other activities involving hazardous substances, including building
materials; or

(b) any petroleum products or nuclear materials.

4.18 Valid Offering. Assuming the accuracy of the representations and warranties
of the Purchaser contained in this Agreement, the offer, sale and issuance of
the Securities will be exempt from the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”), and will have been
registered or qualified (or are exempt from registration and qualification)
under the registration, permit or qualification requirements of all applicable
state securities laws.

4.19 Full Disclosure. Each of the Company and each of its Subsidiaries has
provided the Purchaser with all publicly available information requested by the
Purchaser in connection with its decision to purchase the Note, including all
information the Company and its Subsidiaries believe is reasonably necessary to
make such investment decision. Neither this Agreement, the Related Agreements,
the exhibits and schedules hereto and thereto nor any other document delivered
by the Company or any of its Subsidiaries to Purchaser or its attorneys or
agents in connection herewith or therewith or with the transactions contemplated
hereby or thereby, contain any untrue statement of a material fact nor omit to
state a material fact necessary in order to make the statements contained herein
or therein, in light of the circumstances in which they are made, not
misleading. Any financial projections and other estimates provided to the
Purchaser by the Company or any of its Subsidiaries were based on the Company’s
and its Subsidiaries’ experience in the industry and on assumptions of fact and
opinion as to future events which the Company or any of its Subsidiaries, at the
date of the issuance of such projections or estimates, believed to be
reasonable.

4.20 Insurance. Each of the Company and each of its Subsidiaries has general
commercial, product liability, fire and casualty insurance policies with
coverages which the Company believes are customary for companies similarly
situated to the Company and its Subsidiaries in the same or similar business.

4.21 SEC Reports. Except as set forth on Schedule 4.21, the Company has filed
all proxy statements, reports and other documents required to be filed by it
under the Exchange Act. The Company has furnished the Purchaser copies of:
(i) its Annual Reports on Form 10-KSB for its fiscal year ended September 30,
2006; and (ii) its Quarterly Reports on Form 10-QSB for its fiscal quarters
ended December 31, 2006, March 31, 2007 and June 30, 2007, and the Form 8-K
filings which it has made during the fiscal year 2007 to date (collectively, the
“SEC Reports”). Except as set forth on Schedule 4.21, each SEC Report was, at
the time of its filing, in substantial compliance with the requirements of its
respective form

 

12



--------------------------------------------------------------------------------

and none of the SEC Reports, nor the financial statements (and the notes
thereto) included in the SEC Reports, as of their respective filing dates,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.

4.22 Listing. The Company’s Common Stock is listed or quoted, as applicable, on
a Principal Market (as hereafter defined) and satisfies and at all times
hereafter will satisfy, all requirements for the continuation of such listing or
quotation, as applicable. The Company has not received any notice that its
Common Stock will be delisted from, or no longer quoted on, as applicable, the
Principal Market or that its Common Stock does not meet all requirements for
such listing or quotation, as applicable. For purposes hereof, the term
“Principal Market” means the NASD Over The Counter Bulletin Board, NASDAQ
Capital Market, NASDAQ National Markets System, American Stock Exchange or New
York Stock Exchange (whichever of the foregoing is at the time the principal
trading exchange or market for the Common Stock).

4.23 No Integrated Offering. Neither the Company, nor any of its Subsidiaries or
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offering of the
Securities pursuant to this Agreement or any of the Related Agreements to be
integrated with prior offerings by the Company for purposes of the Securities
Act which would prevent the Company from selling the Securities pursuant to Rule
506 under the Securities Act, or any applicable exchange-related stockholder
approval provisions, nor will the Company or any of its affiliates or
Subsidiaries take any action or steps that would cause the offering of the
Securities to be integrated with other offerings.

4.24 Stop Transfer. The Securities are restricted securities as of the date of
this Agreement. Neither the Company nor any of its Subsidiaries will issue any
stop transfer order or other order impeding the sale and delivery of any of the
Securities at such time as the Securities are registered for public sale or an
exemption from registration is available, except as required by state and
federal securities laws.

4.25 Patriot Act. The Company certifies that, to the best of Company’s
knowledge, neither the Company nor any of its Subsidiaries has been designated,
nor is or shall be owned or controlled, by a “suspected terrorist” as defined in
Executive Order 13224. The Company hereby acknowledges that the Purchaser seeks
to comply with all applicable laws concerning money laundering and related
activities. In furtherance of those efforts, the Company hereby represents,
warrants and covenants that: (i) none of the cash or property that the Company
or any of its Subsidiaries will pay or will contribute to the Purchaser has been
or shall be derived from, or related to, any activity that is deemed criminal
under United States law; and (ii) no contribution or payment by the Company or
any of its Subsidiaries to the Purchaser, to the extent that they are within the
Company’s and/or its Subsidiaries’ control shall cause the Purchaser to be in
violation of the United States Bank Secrecy Act, the United States International
Money Laundering Control Act of 1986 or the United States International Money
Laundering Abatement and Anti-Terrorist Financing Act of 2001. The Company shall
promptly notify the Purchaser if any of these representations, warranties or
covenants ceases to be true and accurate regarding the Company or any of its
Subsidiaries. The Company shall provide the Purchaser all additional information
regarding the Company or any of its Subsidiaries that the

 

13



--------------------------------------------------------------------------------

Purchaser deems necessary or convenient to ensure compliance with all applicable
laws concerning money laundering and similar activities. The Company understands
and agrees that if at any time it is discovered that any of the foregoing
representations, warranties or covenants are incorrect, or if otherwise required
by applicable law or regulation related to money laundering or similar
activities, the Purchaser may undertake appropriate actions to ensure compliance
with applicable law or regulation, including but not limited to segregation
and/or redemption of the Purchaser’s investment in the Company. The Company
further understands that the Purchaser may release confidential information
about the Company and its Subsidiaries and, if applicable, any underlying
beneficial owners, to proper authorities if the Purchaser, in its sole
discretion, determines that it is in the best interests of the Purchaser in
light of relevant rules and regulations under the laws set forth in subsection
(ii) above.

4.26 ERISA. Based upon the Employee Retirement Income Security Act of 1974
(“ERISA”), and the regulations and published interpretations thereunder:
(i) neither the Company nor any of its Subsidiaries has engaged in any
Prohibited Transactions (as defined in Section 406 of ERISA and Section 4975 of
the Internal Revenue Code of 1986, as amended (the “Code”)); (ii) each of the
Company and each of its Subsidiaries has met all applicable minimum funding
requirements under Section 302 of ERISA in respect of its plans; (iii) neither
the Company nor any of its Subsidiaries has any knowledge of any event or
occurrence which would cause the Pension Benefit Guaranty Corporation to
institute proceedings under Title IV of ERISA to terminate any employee benefit
plan(s); (iv) neither the Company nor any of its Subsidiaries has any fiduciary
responsibility for investments with respect to any plan existing for the benefit
of persons other than the Company’s or such Subsidiary’s employees; and
(v) neither the Company nor any of its Subsidiaries has withdrawn, completely or
partially, from any multi-employer pension plan so as to incur liability under
the Multiemployer Pension Plan Amendments Act of 1980.

5. Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company as follows (such representations and
warranties do not lessen or obviate the representations and warranties of the
Company set forth in this Agreement):

5.1 Incorporation; No Shorting. The Purchaser is a company validly existing and
in good standing under the laws of the State of Delaware. The Purchaser or any
of its affiliates and investment partners has not, will not and will not cause
any person or entity, to directly engage in “short sales” of the Company’s
Common Stock as long as the Note shall be outstanding.

5.2 Requisite Power and Authority. The Purchaser has all necessary power and
authority under all applicable provisions of law to execute and deliver this
Agreement and the Related Agreements and to carry out their provisions. All
corporate action on the Purchaser’s part required for the lawful execution and
delivery of this Agreement and the Related Agreements have been or will be
effectively taken prior to the Closing. Upon their execution and delivery, this
Agreement and the Related Agreements will be valid and binding obligations of
the Purchaser, enforceable in accordance with their terms, except:

(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws of general application affecting enforcement of creditors’ rights;
and

 

14



--------------------------------------------------------------------------------

(b) as limited by general principles of equity that restrict the availability of
equitable and legal remedies.

5.3 Investment Representations. The Purchaser understands that the Securities
are being offered and sold pursuant to an exemption from registration contained
in the Securities Act based in part upon the Purchaser’s representations
contained in this Agreement, including, without limitation, that the Purchaser
is an “accredited investor” within the meaning of Regulation D under the
Securities Act. The Purchaser confirms that it has received or has had full
access to all the information it considers necessary or appropriate to make an
informed investment decision with respect to the Note to be purchased by it
under this Agreement. The Purchaser further confirms that it has had an
opportunity to ask questions and receive answers from the Company regarding the
Company’s and its Subsidiaries’ business, management and financial affairs and
the terms and conditions of the Offering, the Note and to obtain additional
information (to the extent the Company possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify any
information furnished to the Purchaser or to which the Purchaser had access.

5.4 The Purchaser Bears Economic Risk. The Purchaser has substantial experience
in evaluating and investing in private placement transactions of securities in
companies similar to the Company so that it is capable of evaluating the merits
and risks of its investment in the Company and has the capacity to protect its
own interests. The Purchaser must bear the economic risk of this investment
until the Securities are sold pursuant to: (i) an effective registration
statement under the Securities Act; or (ii) an exemption from registration is
available with respect to such sale.

5.5 Acquisition for Own Account. The Purchaser is acquiring the Note for the
Purchaser’s own account for investment only, and not as a nominee or agent and
not with a view towards or for resale in connection with their distribution.

5.6 The Purchaser Can Protect Its Interest. The Purchaser represents that by
reason of its, or of its management’s, business and financial experience, the
Purchaser has the capacity to evaluate the merits and risks of its investment in
the Note and to protect its own interests in connection with the transactions
contemplated in this Agreement and the Related Agreements. Further, the
Purchaser is aware of no publication of any advertisement in connection with the
transactions contemplated in the Agreement or the Related Agreements.

5.7 Accredited Investor. The Purchaser represents that it is an accredited
investor within the meaning of Regulation D under the Securities Act.

6. Covenants of the Company. The Company covenants and agrees with the Purchaser
as follows:

6.1 Listing. The Company shall maintain the listing or quotation, as applicable,
of its Common Stock on the Principal Market, and shall comply in all material
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the National Association of Securities Dealers (“NASD”) and
such exchanges, as applicable.

 

15



--------------------------------------------------------------------------------

6.2 Market Regulations. The Company shall notify the SEC, NASD and applicable
state authorities, in accordance with their requirements, of the transactions
contemplated by this Agreement, and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Securities to the Purchaser
and promptly provide copies thereof to the Purchaser.

6.3 Reporting Requirements. The Company will deliver, or cause to be delivered,
to the Purchaser each of the following, which shall be in form and detail
acceptable to the Purchaser:

(a) As soon as available, and in any event within ninety (90) days after the end
of each fiscal year of the Company, each of the Company’s and each of its
Subsidiaries’ audited financial statements with a report of independent
certified public accountants of recognized standing selected by the Company (the
“Accountants”), which annual financial statements shall be without qualification
and shall include each of the Company’s and each of its Subsidiaries’ balance
sheet as at the end of such fiscal year and the related statements of each of
the Company’s and each of its Subsidiaries’ income, retained earnings and cash
flows for the fiscal year then ended, prepared on a consolidating and
consolidated basis to include the Company, each Subsidiary of the Company and
each of their respective affiliates, all in reasonable detail and prepared in
accordance with GAAP, together with (i) if and when available, copies of any
management letters prepared by the Accountants; and (ii) a certificate of the
Company’s President, Chief Executive Officer or Chief Financial Officer stating
that such financial statements have been prepared in accordance with GAAP and
whether or not such officer has knowledge of the occurrence of any Event of
Default (as defined in the Note) and, if so, stating in reasonable detail the
facts with respect thereto;

(b) As soon as available and in any event within forty five (45) days after the
end of each fiscal quarter of the Company, an unaudited/internal balance sheet
and statements of income, retained earnings and cash flows of the Company and
each of its Subsidiaries as at the end of and for such quarter and for the year
to date period then ended, prepared on a consolidating and consolidated basis to
include all the Company, each Subsidiary of the Company and each of their
respective affiliates, in reasonable detail and stating in comparative form the
figures for the corresponding date and periods in the previous year, all
prepared in accordance with GAAP, subject to year-end adjustments and
accompanied by a certificate of the Company’s President, Chief Executive Officer
or Chief Financial Officer, stating (i) that such financial statements have been
prepared in accordance with GAAP, subject to year-end audit adjustments, and
(ii) whether or not such officer has knowledge of the occurrence of any Event of
Default (as defined in the Note) not theretofore reported and remedied and, if
so, stating in reasonable detail the facts with respect thereto;

(c) As soon as available and in any event within fifteen (15) days after the end
of each calendar month, an unaudited/internal balance sheet and statements of
income,

 

16



--------------------------------------------------------------------------------

retained earnings and cash flows of each of the Company and its Subsidiaries as
at the end of and for such month and for the year to date period then ended,
prepared on a consolidating and consolidated basis to include the Company, each
Subsidiary of the Company and each of their respective affiliates, in reasonable
detail and stating in comparative form the figures for the corresponding date
and periods in the previous year, all prepared in accordance with GAAP, subject
to year-end adjustments and accompanied by a certificate of the Company’s
President, Chief Executive Officer or Chief Financial Officer, stating (i) that
such financial statements have been prepared in accordance with GAAP, subject to
year-end audit adjustments, and (ii) whether or not such officer has knowledge
of the occurrence of any Event of Default (as defined in the Note) not
theretofore reported and remedied and, if so, stating in reasonable detail the
facts with respect thereto;

(d) The Company shall timely file with the SEC all reports required to be filed
pursuant to the Exchange Act and refrain from terminating its status as an
issuer required by the Exchange Act to file reports thereunder even if the
Exchange Act or the rules or regulations thereunder would permit such
termination. Promptly after (i) the filing thereof, copies of the Company’s most
recent registration statements and annual, quarterly, monthly or other regular
reports which the Company files with the SEC, and (ii) the issuance thereof,
copies of such financial statements, reports and proxy statements as the Company
shall send to its stockholders; and

(e) The Company shall deliver, or cause the applicable Subsidiary of the Company
to deliver, such other information as the Purchaser shall reasonably request.

6.4 Use of Funds. The Company shall use the proceeds of the sale of the Note
solely (a) to prepay certain indebtedness of the Company pursuant to the Side
Letter Agreement and (b) for general working capital purposes.

6.5 Access to Facilities. Each of the Company and each of its Subsidiaries will
permit any representatives designated by the Purchaser (or any successor of the
Purchaser), upon reasonable notice and during normal business hours, at such
person’s expense and accompanied by a representative of the Company or any
Subsidiary (provided that no such prior notice shall be required to be given and
no such representative of the Company or any Subsidiary shall be required to
accompany the Purchaser in the event the Purchaser believes such access is
necessary to preserve or protect the Collateral (as defined in each Security
Document) or following the occurrence and during the continuance of an Event of
Default (as defined in the Note)), to:

(a) visit and inspect any of the properties of the Company or any of its
Subsidiaries;

(b) examine the corporate and financial records of the Company or any of its
Subsidiaries (unless such examination is not permitted by federal, state or
local law or by contract) and make copies thereof or extracts therefrom; and

 

17



--------------------------------------------------------------------------------

(c) discuss the affairs, finances and accounts of the Company or any of its
Subsidiaries with the directors, officers and independent accountants of the
Company or any of its Subsidiaries.

Notwithstanding the foregoing, neither the Company nor any of its Subsidiaries
will provide any material, non-public information to the Purchaser unless the
Purchaser signs a confidentiality agreement and otherwise complies with
Regulation FD, under the federal securities laws.

6.6 Taxes. Each of the Company and each of its Subsidiaries will promptly pay
and discharge, or cause to be paid and discharged, when due and payable, all
taxes, assessments and governmental charges or levies imposed upon the income,
profits, property or business of the Company and its Subsidiaries; provided,
however, that any such tax, assessment, charge or levy need not be paid
currently if (i) the validity thereof shall currently and diligently be
contested in good faith by appropriate proceedings, (ii) such tax, assessment,
charge or levy shall have no effect on the lien priority of the Purchaser in any
property of the Company or any of its Subsidiaries and (iii) if the Company
and/or such Subsidiary shall have set aside on its books adequate reserves with
respect thereto in accordance with GAAP; and provided, further, that the Company
and its Subsidiaries will pay all such taxes, assessments, charges or levies
forthwith upon the commencement of proceedings to foreclose any lien which may
have attached as security therefor.

6.7 Insurance. Each of the Company and its Subsidiaries will keep its assets
which are of an insurable character insured by financially sound and reputable
insurers against loss or damage by fire, explosion and other risks customarily
insured against by companies in similar business similarly situated as the
Company and its Subsidiaries; and the Company and its Subsidiaries will
maintain, with financially sound and reputable insurers, insurance against other
hazards and risks and liability to persons and property to the extent and in the
manner which the Company reasonably believes is customary for companies in
similar business similarly situated as the Company and its Subsidiaries and to
the extent available on commercially reasonable terms. The Company, and each of
its Subsidiaries, will jointly and severally bear the full risk of loss from any
loss of any nature whatsoever with respect to the assets pledged to the
Purchaser as security for their respective obligations hereunder and under the
Related Agreements. At the Company’s and each of its Subsidiaries’ joint and
several cost and expense in amounts and with carriers reasonably acceptable to
the Purchaser, each of the Company and each of its Subsidiaries shall (i) keep
all its insurable properties and properties in which it has an interest insured
against the hazards of fire, flood, sprinkler leakage, those hazards covered by
extended coverage insurance and such other hazards, and for such amounts, as is
customary in the case of companies engaged in businesses similar to the
Company’s or the respective Subsidiary’s including business interruption
insurance; (ii) maintain a bond in such amounts as is customary in the case of
companies engaged in businesses similar to the Company’s or the respective
Subsidiary’s insuring against larceny, embezzlement or other criminal
misappropriation of insured’s officers and employees who may either singly or
jointly with others at any time have access to the assets or funds of the
Company or any of its Subsidiaries either directly or through governmental
authority to draw upon such funds or to direct generally the disposition of such
assets; (iii) maintain public and product liability insurance against claims for
personal injury, death or property damage suffered by others; (iv) maintain all
such worker’s compensation or similar insurance as may be required under the
laws of any state or jurisdiction in which the

 

18



--------------------------------------------------------------------------------

Company or the respective Subsidiary is engaged in business; and (v) furnish the
Purchaser with (x) copies of all policies and evidence of the maintenance of
such policies at least thirty (30) days before any expiration date,
(y) excepting the Company’s workers’ compensation policy, endorsements to such
policies naming the Purchaser as “co-insured” or “additional insured” and
appropriate loss payable endorsements in form and substance satisfactory to the
Purchaser, naming the Purchaser as loss payee, and (z) evidence that as to the
Purchaser the insurance coverage shall not be impaired or invalidated by any act
or neglect of the Company or any Subsidiary and the insurer will provide the
Purchaser with at least thirty (30) days notice prior to cancellation. The
Company and each Subsidiary shall instruct the insurance carriers that in the
event of any loss thereunder, the carriers shall make payment for such loss to
the Company and/or the Subsidiary and the Purchaser jointly. In the event that
as of the date of receipt of each loss recovery upon any such insurance, the
Purchaser has not declared an event of default with respect to this Agreement or
any of the Related Agreements, then the Company and/or such Subsidiary shall be
permitted to direct the application of such loss recovery proceeds toward
investment in property, plant and equipment that would comprise “Collateral”
secured by the Purchaser’s security interest pursuant to any Security Document,
with any surplus funds to be applied toward payment of the obligations of the
Company to the Purchaser. In the event that the Purchaser has properly declared
an event of default with respect to this Agreement or any of the Related
Agreements, then all loss recoveries received by the Purchaser upon any such
insurance thereafter may be applied to the obligations of the Company hereunder
and under the Related Agreements, in such order as the Purchaser may determine.
Any surplus (following satisfaction of all Company obligations to the Purchaser)
shall be paid by the Purchaser to the Company or applied as may be otherwise
required by law. Any deficiency thereon shall be paid by the Company or the
Subsidiary, as applicable, to the Purchaser, on demand.

6.8 Intellectual Property. Each of the Company and each of its Subsidiaries
shall maintain in full force and effect its existence, rights and franchises and
all licenses and other rights to use Intellectual Property owned or possessed by
it and reasonably deemed to be necessary to the conduct of its business.

6.9 Properties. Each of the Company and each of its Subsidiaries will keep its
properties in good repair, working order and condition, reasonable wear and tear
excepted, and from time to time make all needful and proper repairs, renewals,
replacements, additions and improvements thereto; and each of the Company and
each of its Subsidiaries will at all times comply with each provision of all
leases to which it is a party or under which it occupies property if the breach
of such provision could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

6.10 Confidentiality. The Company will not, and will not permit any of its
Subsidiaries to, disclose, and will not include in any public announcement, the
name of the Purchaser, unless expressly agreed to by the Purchaser or unless and
until such disclosure is required by law or applicable regulation, and then only
to the extent of such requirement. Notwithstanding the foregoing, the Company
may disclose the Purchaser’s identity and the terms of this Agreement to its
current and prospective debt and equity financing sources.

6.11 Required Approvals. (I) The Company, without the prior written consent of
the Purchaser, shall not, and shall not permit any of its Subsidiaries to:

(a) (i) directly or indirectly declare or pay any dividends, other than
dividends paid to the Company or any other Credit Party, (ii) issue any
preferred stock that is manditorily redeemable prior to the earlier to occur of
(x) the six month anniversary of the Maturity Date (as defined in the Note) and
(y) the date upon which all Obligations (as defined in each Security Document)
of the Company and its Subsidiaries arising under this Agreement and/or the
Related Agreements shall have been indefeasibly satisfied in full or
(iii) redeem any of its preferred stock or other equity interests;

 

19



--------------------------------------------------------------------------------

(b) liquidate, dissolve or effect a material reorganization (it being understood
that in no event shall the Company or any of its Subsidiaries dissolve,
liquidate or merge with any other person or entity (unless, in the case of such
a merger, the Company or, in the case of merger not involving the Company, such
other Credit Party or, if no Credit Party is involved, such Subsidiary, as
applicable, is the surviving entity);

(c) become subject to (including, without limitation, by way of amendment to or
modification of) any agreement or instrument which by its terms would (under any
circumstances) restrict the Company’s or any of its Subsidiaries, right to
perform the provisions of this Agreement, any Related Agreement or any of the
agreements contemplated hereby or thereby;

(d) materially alter or change the nature of the business of the Company and its
Subsidiaries taken as a whole away from the biotechnology industry as reasonably
determined by the Purchaser; or

(e) (i) create, incur, assume or suffer to exist any indebtedness (exclusive of
trade debt and debt incurred to finance the purchase of equipment (not in excess
of five percent (5%) of the fair market value of the Company’s and its
Subsidiaries’ assets)) whether secured or unsecured other than (x) the Company’s
obligations owed to the Purchaser, (y) indebtedness set forth on Schedule
6.11(I)(e) attached hereto and made a part hereof and any refinancings or
replacements thereof on terms no less favorable to the Purchaser than the
indebtedness being refinanced or replaced, and (z) any indebtedness incurred in
connection with the purchase of assets (other than equipment) in the ordinary
course of business, or any refinancings or replacements thereof on terms no less
favorable to the Purchaser than the indebtedness being refinanced or replaced,
so long as any lien relating thereto shall only encumber the fixed assets so
purchased and no other assets of the Company or any of its Subsidiaries;
(ii) cancel any indebtedness owing to it in excess of $50,000 in the aggregate
during any 12 month period; (iii) assume, guarantee, endorse or otherwise become
directly or contingently liable in connection with any obligations of any other
person or entity, except the endorsement of negotiable instruments by the
Company or any Credit Party for deposit or collection or similar transactions in
the ordinary course of business or guarantees of indebtedness otherwise
permitted to be outstanding pursuant to this clause (e);

(f) purchase or hold beneficially any Stock or other securities or evidences of
indebtedness of, make or permit to exist any loans or advances to, or make any
investment or acquire any interest whatsoever in, any other Person, including
any partnership or joint venture, except (x) travel advances, (y) loans to its
and its

 

20



--------------------------------------------------------------------------------

Subsidiaries’ officers and employees not exceeding at any one time an aggregate
of $10,000, and (z) loans or advances to any Credit Parties (as used herein,
“Stock” means all certificated and uncertificated shares, options, warrants,
membership interests, general or limited partnership interests, participation or
other equivalents (regardless of how designated) of or in a corporation,
partnership, limited liability company or equivalent entity whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act));

(g) except for the commercialization agreement between the Company and the
Parent as in effect on the date hereof enter into any transaction with any
employee, director or Affiliate, except in the ordinary course on arms-length
terms (as used herein (x) “Affiliate” means, with respect to any Person, (a) any
other Person (other than a Subsidiary) which, directly or indirectly, is in
control of, is controlled by, or is under common control with such Person or
(b) any other Person who is a director or officer (i) of such Person, (ii) of
any Subsidiary of such Person or (iii) of any Person described in clause
(a) above. For the purposes of this definition, control of a Person shall mean
the power (direct or indirect) to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise and
(y) “Person” means any individual, sole proprietorship, partnership, limited
liability partnership, joint venture, trust, unincorporated organization,
association, corporation, limited liability company, institution, public benefit
corporation, entity or government (whether federal, state, county, city,
municipal or otherwise, including any instrumentality, division, agency, body or
department thereof), and shall include such Person’s successors and assigns);
and

(h) sell, lease, transfer or otherwise dispose of any of its properties or
assets, or any of the properties or assets of its Subsidiaries, except for
(1) sales, leases, transfer or dispositions by any Credit Party to any other
Credit Party, (2) the sale of Inventory (as defined in the Master Security
Agreement) in the ordinary course of business and (3) the disposition or
transfer in the ordinary course of business during any fiscal year of obsolete
and worn-out Equipment (as defined in the Master Security Agreement) and only to
the extent that (x) the proceeds of any such disposition are used to acquire
replacement Equipment which is subject to the Purchaser’s first priority
security interest or are used to repay the Purchaser or to pay general corporate
expenses, or (y) following the occurrence of an Event of Default (as defined in
the Note) which continues to exist, the proceeds of which are remitted to the
Purchaser to be held as cash collateral for the Obligations (as defined in each
Security Document).

(II) The Company, without the prior written consent of the Purchaser, shall not,
and shall not permit any of its Subsidiaries to, create or acquire any
Subsidiary after the date hereof unless (i) such Subsidiary is a wholly-owned
Subsidiary of the Company or an international Subsidiary (which may have
shareholders) and (ii) except for international Subsidiaries referenced in
(i) above, each such Subsidiary becomes a party to each Security Document,
(either by executing a counterpart thereof or an assumption or joinder agreement
in respect thereof) and enters into a stock pledge agreement and a subsidiary
guaranty, each in form and substance satisfactory to the Purchaser, and, to the
extent required by the Purchaser, satisfies each condition of this Agreement and
the Related Agreements as if such Subsidiary were a Subsidiary

 

21



--------------------------------------------------------------------------------

on the Closing Date. It is agreed and understood that to the extent that any
international Subsidiary that is created or acquired after the date hereof is a
non-Credit Party (each, a “New Non-Credit Party Subsidiary”), the capitalization
of such New Non-Credit Party Subsidiary shall come from sources other than the
Company or any of its other Subsidiaries. Furthermore, the Company and its
Subsidiaries (other than the New Non-Credit Party Subsidiaries) shall otherwise
be prohibited from investing in, lending to, contributing and/or transferring
any assets to and/or providing any form of financial assistance to, whether
directly or indirectly, such New Non-Credit Party Subsidiary; provided that this
prohibition does not limit the Company or a New Non-Credit Party Subsidiary from
entering into a license agreement (to be negotiated on an arm’s length basis) to
sell its instrumentation internationally on a cost plus basis.

6.12 Opinion. On the Closing Date, the Company will deliver to the Purchaser an
opinion acceptable to the Purchaser from the Company’s in-house legal counsel.

6.13 Margin Stock. The Company will not permit any of the proceeds of the Note
to be used directly or indirectly to “purchase” or “carry” “margin stock” or to
repay indebtedness incurred to “purchase” or “carry” “margin stock” within the
respective meanings of each of the quoted terms under Regulation U of the Board
of Governors of the Federal Reserve System as now and from time to time
hereafter in effect.

7. Covenants of the Purchaser. The Purchaser covenants and agrees with the
Company as follows:

7.1 Confidentiality. The Purchaser will not disclose, and will not include in
any public announcement, the name of the Company, unless expressly agreed to by
the Company or unless and until such disclosure is required by law or applicable
regulation, and then only to the extent of such requirement.

7.2 Non-Public Information. The Purchaser will not effect any sales in the
shares of the Company’s Common Stock while in possession of material, non-public
information regarding the Company if such sales would violate applicable
securities law.

7.3 Limitation on Acquisition of Common Stock of the Company. Notwithstanding
anything to the contrary contained in this Agreement, any Related Agreement or
any document, instrument or agreement entered into in connection with any other
transactions between the Purchaser and the Company, the Purchaser may not
acquire stock in the Company (including, without limitation, pursuant to a
contract to purchase, by exercising an option or warrant, by converting any
other security or instrument, by acquiring or exercising any other right to
acquire, shares of stock or other security convertible into shares of stock in
the Company, or otherwise, and such contracts, options, warrants, conversion or
other rights shall not be enforceable or exercisable) to the extent such stock
acquisition would cause any interest payable by the Company to the Purchaser not
to qualify as “portfolio interest” within the meaning of Section 881(c)(2) of
the Code, by reason of Section 881(c)(3) of the Code, taking into account the
constructive ownership rules under Section 871(h)(3)(C) of the Code (the “Stock
Acquisition Limitation”). The Stock Acquisition Limitation shall automatically
become null and void without any notice to the Company upon the earlier to occur
of either (a) the Company’s delivery to the Purchaser of a Notice of Prepayment
(as defined in the Note) or (b) the existence of an

 

22



--------------------------------------------------------------------------------

Event of Default (as defined in the Note) at a time when the average closing
price of the Company’s common stock as reported by Bloomberg, L.P. on the
Principal Market for the immediately preceding five trading days is greater than
or equal to $1.65.

8. Covenants of the Company and the Purchaser Regarding Indemnification.

8.1 Company Indemnification. The Company agrees to indemnify, hold harmless,
reimburse and defend the Purchaser, each of the Purchaser’s officers, directors,
agents, affiliates, control persons, and principal shareholders, against all
claims, costs, expenses, liabilities, obligations, losses or damages (including
reasonable legal fees) of any nature, incurred by or imposed upon the Purchaser
which result, arise out of or are based upon: (i) any misrepresentation by the
Company or any of its Subsidiaries or breach of any warranty by the Company or
any of its Subsidiaries in this Agreement, any other Related Agreement or in any
exhibits or schedules attached hereto or thereto; or (ii) any breach or default
in performance by Company or any of its Subsidiaries of any covenant or
undertaking to be performed by Company or any of its Subsidiaries hereunder,
under any other Related Agreement or any other agreement entered into by the
Company and/or any of its Subsidiaries and the Purchaser relating hereto or
thereto.

8.2 Purchaser’s Indemnification. The Purchaser agrees to indemnify, hold
harmless, reimburse and defend the Company and each of the Company’s officers,
directors, agents, affiliates, control persons and principal shareholders, at
all times against any claims, costs, expenses, liabilities, obligations, losses
or damages (including reasonable legal fees) of any nature, incurred by or
imposed upon the Company which result, arise out of or are based upon: (i) any
misrepresentation by the Purchaser or breach of any warranty by the Purchaser in
this Agreement or in any exhibits or schedules attached hereto or any Related
Agreement; or (ii) any breach or default in performance by the Purchaser of any
covenant or undertaking to be performed by the Purchaser hereunder, or any other
agreement entered into by the Company and the Purchaser relating hereto.

9. Intentionally Omitted.

10. Intentionally Omitted.

11. Miscellaneous.

11.1 Governing Law, Jurisdiction and Waiver of Jury Trial.

(a) THIS AGREEMENT AND THE OTHER RELATED AGREEMENTS SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS.

(b) THE PARTIES HEREBY CONSENT AND AGREE THAT THE STATE OR FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE COMPANY,
ON THE

 

23



--------------------------------------------------------------------------------

ONE HAND, AND THE PURCHASER, ON THE OTHER HAND, PERTAINING TO THIS AGREEMENT OR
ANY OF THE RELATED AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR ANY OF THE OTHER RELATED AGREEMENTS; PROVIDED, THAT THE PURCHASER
AND THE COMPANY ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE
HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW YORK;
AND FURTHER PROVIDED, THAT, NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE
TO PRECLUDE THE PURCHASER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY
OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL (AS
DEFINED IN EACH SECURITY DOCUMENT) OR ANY OTHER SECURITY FOR THE OBLIGATIONS (AS
DEFINED IN EACH SECURITY DOCUMENT), OR TO ENFORCE A JUDGMENT OR OTHER COURT
ORDER IN FAVOR OF THE PURCHASER. THE COMPANY EXPRESSLY SUBMITS AND CONSENTS IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT,
AND THE COMPANY HEREBY WAIVES ANY OBJECTION THAT IT MAY HAVE BASED UPON LACK OF
PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS. THE COMPANY
HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS
ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS,
COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO THE COMPANY AT THE ADDRESS SET FORTH IN SECTION 11.9 AND THAT
SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF THE COMPANY’S
ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER
POSTAGE PREPAID.

(c) THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PURCHASER AND/OR THE
COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT, ANY
OTHER RELATED AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.

11.2 Severability. Wherever possible each provision of this Agreement and the
Related Agreements shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Agreement or any
Related Agreement shall be prohibited by or invalid or illegal under applicable
law such provision shall be ineffective to the extent of such prohibition or
invalidity or illegality, without invalidating the remainder of such provision
or the remaining provisions thereof which shall not in any way be affected or
impaired thereby.

 

24



--------------------------------------------------------------------------------

11.3 Survival. The representations, warranties, covenants and agreements made
herein shall survive any investigation made by the Purchaser and the closing of
the transactions contemplated hereby to the extent provided therein. All
statements as to factual matters contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant hereto in
connection with the transactions contemplated hereby shall be deemed to be
representations and warranties by the Company hereunder solely as of the date of
such certificate or instrument. All indemnities set forth herein and all rights
to payment set forth in the Royalty Agreement shall survive the execution,
delivery and termination of this Agreement and the Note and the making and
repayment of the obligations arising hereunder, under the Note and under the
other Related Agreements.

11.4 Successors. Except as otherwise expressly provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
heirs, executors and administrators of the parties hereto and shall inure to the
benefit of and be enforceable by each person or entity which shall be a holder
of the Securities from time to time, other than the holders of Common Stock
which has been sold by the Purchaser pursuant to Rule 144 or an effective
registration statement. The Purchaser shall not be permitted to assign its
rights hereunder or under any Related Agreement to a competitor of the Company
unless an Event of Default (as defined in the Note) has occurred and is
continuing.

11.5 Entire Agreement; Maximum Interest. This Agreement, the Related Agreements,
the exhibits and schedules hereto and thereto and the other documents delivered
pursuant hereto constitute the full and entire understanding and agreement
between the parties with regard to the subjects hereof and no party shall be
liable or bound to any other in any manner by any representations, warranties,
covenants and agreements except as specifically set forth herein and therein.
Nothing contained in this Agreement, any Related Agreement or in any document
referred to herein or delivered in connection herewith shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum rate permitted by applicable law. In the event that the
rate of interest or dividends required to be paid or other charges hereunder
exceed the maximum rate permitted by such law, any payments in excess of such
maximum shall be credited against amounts owed by the Company to the Purchaser
and thus refunded to the Company.

11.6 Amendment and Waiver.

(a) This Agreement may be amended or modified only upon the written consent of
the Company and the Purchaser.

(b) The obligations of the Company and the rights of the Purchaser under this
Agreement may be waived only with the written consent of the Purchaser.

(c) The obligations of the Purchaser and the rights of the Company under this
Agreement may be waived only with the written consent of the Company.

11.7 Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to any party, upon any breach, default or
noncompliance by another party under this Agreement or the Related Agreements,
shall impair any such right,

 

25



--------------------------------------------------------------------------------

power or remedy, nor shall it be construed to be a waiver of any such breach,
default or noncompliance, or any acquiescence therein, or of or in any similar
breach, default or noncompliance thereafter occurring. All remedies, either
under this Agreement or the Related Agreements, by law or otherwise afforded to
any party, shall be cumulative and not alternative.

11.8 Notices. All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given:

(a) upon personal delivery to the party to be notified;

(b) when sent by confirmed facsimile if sent during normal business hours of the
recipient, if not, then on the next business day;

(c) three (3) business days after having been sent by registered or certified
mail, return receipt requested, postage prepaid; or

(d) one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.

All communications shall be sent as follows:

 

If to the Company, to:    Biovest International, Inc.    377 Plantation Street
   Worcester, MA 01605    Attention: Chief Financial Officer    Facsimile:
813-258-6912 with a copy to:    Nixon Peabody LLP    401 Ninth Street, N.W.,
Suite 900    Washington, DC 20004    Attention: Herbert F. Stevens, Esq.   
Facsimile: 202-585-8080 If to the Purchaser, to:    Valens Offshore SPV II,
Corp.    c/o Valens Capital Management LLC    335 Madison Avenue    10th Floor
   New York, New York 10017    Attention: Portfolio Services    Facsimile:
212-581-5037 With a copy to:    Scott J. Giordano, Esq.    Loeb & Loeb LLP   
345 Park Avenue    New York, New York 10154    Facsimile: 212-407-4990

 

26



--------------------------------------------------------------------------------

or at such other address as the Company or the Purchaser may designate by
written notice to the other parties hereto given in accordance herewith.

11.9 Attorneys’ Fees. In the event that any suit or action is instituted to
enforce any provision in this Agreement or any Related Agreement, the prevailing
party in such dispute shall be entitled to recover from the losing party all
fees, costs and expenses of enforcing any right of such prevailing party under
or with respect to this Agreement and/or such Related Agreement, including,
without limitation, such reasonable fees and expenses of attorneys and
accountants, which shall include, without limitation, all fees, costs and
expenses of appeals.

11.10 Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

11.11 Facsimile Signatures; Counterparts. This Agreement may be executed by
facsimile signatures and in any number of counterparts, each of which shall be
an original, but all of which together shall constitute one agreement.

11.12 Broker’s Fees. Except as set forth on Schedule 11.12 hereof, each party
hereto represents and warrants that no agent, broker, investment banker, person
or firm acting on behalf of or under the authority of such party hereto is or
will be entitled to any broker’s or finder’s fee or any other commission
directly or indirectly in connection with the transactions contemplated herein.
Each party hereto further agrees to indemnify each other party for any claims,
losses or expenses incurred by such other party as a result of the
representation in this Section 11.12 being untrue.

11.13 Construction. Each party acknowledges that its legal counsel participated
in the preparation of this Agreement and the Related Agreements and, therefore,
stipulates that the rule of construction that ambiguities are to be resolved
against the drafting party shall not be applied in the interpretation of this
Agreement or any Related Agreement to favor any party against the other.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed the NOTE PURCHASE AGREEMENT
as of the date set forth in the first paragraph hereof.

 

COMPANY:     PURCHASER: BIOVEST INTERNATIONAL, INC.     VALENS OFFSHORE SPV II,
CORP. By:  

/s/ Steven Arikian

    By:   Valens Capital Management, LLC, Name:   Steven Arikian, M.D.       its
investment manager Title:   Chairman & CEO                 By:  

/s/ Patrick Regan

        Name:   Patrick Regan         Title:   Authorized Signatory

SIGNATURE PAGE TO

NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SECURED PROMISSORY NOTE



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ESCROW AGREEMENT